In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 12‐2728

UNITED STATES OF AMERICA,
                                                     Plaintiff‐Appellee,

                                   v.


JASWINDER RAI CHHIBBER,
                                                 Defendant‐Appellant.

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
           No. 1:11‐CR‐00119‐1— Suzanne B. Conlon, Judge. 


     ARGUED APRIL 11, 2013 — DECIDED FEBRUARY 3, 2014


   Before EASTERBROOK, MANION, and ROVNER, Circuit Judges.

    ROVNER,  Circuit  Judge.  Dr.  Jaswinder  Rai  Chhibber  was
charged with eight counts of making false statements relating
to  health  care  matters,  in  violation  of  18  U.S.C.  §  1035,  and
eight  counts  of  health  care  fraud,  in  violation  of  18  U.S.C.
§ 1347. A jury found him guilty of four counts of making false
statements and five counts of health care fraud. He appeals,
2                                                       No. 12‐2728

challenging several evidentiary decisions made by the district
court. We affirm.
                                    I.
    Chhibber was an internist who operated the Cottage Grove
Community Medical Clinic (hereafter the “Clinic”), a walk‐in
medical office on the south side of Chicago. For patients who
had insurance or were covered by Medicare, Chhibber ordered
an  unusually  large  volume  of  diagnostic  tests,  including
echocardiograms,  electrocardiograms,  pulmonary  function
tests,  nerve  conduction  studies,  carotid  Doppler  ultrasound
scans and abdominal ultrasound scans. Chhibber owned the
equipment to perform these tests and his staff performed them
at the Clinic according to his orders. The government asserted
that  Chhibber  obtained  reimbursements  for  the  tests  from
insurers by presenting claims that contained false and mislead‐
ing diagnostic codes to justify the tests. He also supported the
claims by recording fake symptoms and sham diagnoses in his
patients’ medical charts.
   At  trial,  the  government  presented  witnesses  who  had
worked for Chhibber, patients who saw him, and undercover
agents  who  presented  themselves  to  the  Clinic  as  persons
needing  medical  services.  This  testimony  revealed  that
Chhibber was in the habit of ordering diagnostic tests for his
patients  regardless  of  any  symptoms  they  exhibited  or  re‐
ported.  Chhibber’s  former  employees  testified  that  he  often
ordered  tests  before  he  even  arrived  at  the  office,  based  on
phone calls with staff in which he inquired about little more
than the names of the patients’ insurers and when the patients
had last been given tests. The employees performed the tests
No. 12‐2728                                                                  3

themselves  with  little  training,  and  the  results  were  not
reviewed by specialists. Indeed, Chhibber refused to provide
formal  training,  citing  cost  as  a  reason;  instead  he  required
employees to train each other. Training for some employees
lasted only minutes. To the extent that the tests were reviewed
by  anyone,  Chhibber  himself  performed  the  review  even
though he was not board certified in any medical specialty or
subspecialty.  In  usual  practice,  though,  the  tests  were  not
reviewed  at  all.  Chhibber’s  patients  and  the  undercover
officers who posed as patients testified that they did not report
the symptoms that Chhibber recorded in their charts and that
Chhibber did not discuss with them the results of tests or the
serious medical conditions that he attributed to them.
    The government also presented testimony from an internist,
Dr. Daniel Herdeman, and from two statisticians.1 The govern‐
ment initially sought to qualify the statisticians as experts, and
sought  to  introduce  charts  demonstrating  that  Chhibber
performed  various  tests  on  his  patients  with  much  greater
frequency than other internists in the same geographical area.
Chhibber objected to qualifying the statisticians as experts and
also  objected  to  the  admission  of  charts  comparing  the  fre‐
quency of Chhibber’s testing to the frequency of testing by his
peers.  He  contended  that  the  statisticians  had  used  a  peer
group  that  was  not  truly  comparable  because  they  had  not


1
   The Blue Cross Blue Shield statistics were presented by Dr. Julia Bienias,
a statistician who had worked for the insurer. Diana Barany, a data analyst
manager who was employed by a Medicare program contractor, presented
the Medicare statistics. For the sake of simplicity, we will refer to these two
witnesses as the statisticians.
4                                                    No. 12‐2728

considered whether the physicians in that group owned testing
equipment as Chhibber did. Chhibber argued that because an
unknown  number  of  those  doctors  in  the  peer  group  could
simply be referring patients out for the same amount of testing
at other facilities, the comparison was neither accurate nor fair.
The district court agreed and declined to qualify the statisti‐
cians as experts, and also declined to allow the government to
present the charts comparing Chhibber’s frequency of perform‐
ing tests to the frequency of other doctors.
    But the court did allow the statisticians to present summary
charts containing only the percentages of Chhibber’s patients
who received certain tests or diagnoses, without any compari‐
son to a peer group. Exhibit 801X portrayed the percentage of
Chhibber’s  patients  who  were  insured  by  Blue  Cross  Blue
Shield  of  Illinois  and  who  received  (1)  a  carotid  Doppler
(60.47%); (2) a transcranial Doppler (38.74%); (3) an electrocar‐
diogram (34.55%); (4) an echocardiogram (55.50%); (5) a nerve
conduction  study  (18.32%);  (6)  a  pulmonary  function  test
(59.69%);  and  (7)  an  abdominal  ultrasound  (46.07%).  A
corresponding chart, Exhibit 803X, showed the percentage of
Chhibber’s Blue Cross patients receiving particular diagnoses:
(1) cardiac murmurs (63.09%); (2) shortness of breath and chest
pain (62.04%); and  (3)  hypertension (33.51%).  Similar charts
were entered into evidence for patients of Chhibber who were
covered by Medicare. Exhibit 806X revealed that large numbers
of Chhibber’s Medicare patients received (1) a carotid Doppler
(64.79%); (2) a transcranial Doppler (30.75%); (3) an electrocar‐
diogram (48.59%); (4) an echocardiogram (62.68%); (5) a nerve
conduction study (21.13%); and (6) a pulmonary function test
(73.24%). Exhibit 808X portrayed the percentage of Chhibber’s
No. 12‐2728                                                        5

Medicare patients receiving particular diagnoses: (1) cardiac
murmurs  (62.21%);  (2)  shortness  of  breath  and  chest  pain
(66.20%) and (3) hypertension (50.70%). 
    Chhibber objected to the introduction of these four exhibits
on the grounds that they were prejudicial and irrelevant. He
protested that it was improper for the government to argue
that a high percentage for a particular procedure or diagnosis
implied fraud unless someone testified that the number was
comparatively high, and that the jury could not know what the
raw numbers meant without an appropriate comparison. He
also contended that the percentages distorted reality because
they were calculated on a per patient basis rather than a per
visit basis. Such an assessment did not account for occasions
where a single patient came in for twenty or thirty visits and
received only one test. The court overruled the objection and
allowed the charts to come in under Federal Rule of Evidence
1006,  allowing  the  statisticians  to  testify  as  summarizers  of
voluminous records. The jury, as we noted above, convicted
Chhibber on some of the counts and acquitted him on others.
He appeals.
                                   II.
    On appeal, Chhibber contends that the trial court improp‐
erly admitted the four exhibits described above. He also argues
that the government should have been required, as a matter of
law, to present expert testimony that the treatment Chhibber
provided was medically unnecessary. Finally, he contends that
the cumulative effect of the trial court’s errors deprived him of
the right to a fair trial.
6                                                      No. 12‐2728

                                   A.
    We review the courtʹs decision to admit or exclude evidence
for abuse of discretion. United States v. Simon, 727 F.3d 682, 696
(7th Cir. 2013); United States v. Thornton, 642 F.3d 599, 604 (7th
Cir. 2011). See also United States v. Isaacs, 593 F.3d 517, 527 (7th
Cir.  2010)  (reviewing  a  district  court’s  decision  to  admit
summary charts into evidence under Rule 1006 for abuse of
discretion).  Chhibber  contends  that,  once  the  district  court
properly  excluded  the  proposed  peer  group  evidence,  the
remaining  charts  showing  how  often  Chhibber  performed
certain  tests  and  made  particular  diagnoses  were  irrelevant
and  prejudicial.  Without  a  point  of  comparison,  Chhibber
maintains that the jury had no basis for inferring fraud from
these  numbers.  He  also  complains  that  the  numbers  were
misleading because they were calculated on a per‐patient basis
rather than a per‐visit basis. The numbers were prejudicial, he
claims,  because  the  government  argued  that  his  testing
numbers  were  so  high  that  they  reflected  an  “impossible
volume” without giving the jury anything to compare them to.
Finally, he contends that the statistics were the sole basis for
any claim of Medicare fraud against him because no Medicare
patients  testified  at  trial.  The  numbers  alone,  he  maintains,
must have been prejudicial because there was no other basis on
which to convict him of Medicare fraud.
   The district court did not abuse its discretion in admitting
these four summary charts. First, we note that Chhibber does
not  contend  that  the  numbers  were  anything  other  than  an
accurate summary of his billing and medical records. That is,
the  charts  accurately  portrayed  the  data  culled  from  his
records, and were not misrepresented to the jury as anything
No. 12‐2728                                                      7

other  than  what  they  actually  were.  His  objection  that  the
numbers were calculated on a per‐patient rather than a per‐
visit basis, for example, was a point that he could argue to the
jury, and he was free to argue that the numbers lacked signifi‐
cance for this reason. But the numbers were not portrayed to
the jury as per‐visit when in fact they were per‐patient; all of
the percentages were accurate summaries of Chhibber’s own
records. See Isaacs, 593 F.3d at 527‐28 (summary exhibits which
accurately portray the underlying data are admissible so long
as the proponent complies with the dictates of Rule 1006).
    More  importantly,  there  was  evidence  in  the  record  that
provided  a  point  of  comparison  for  the  jury.  Although  the
government’s peer group statistics were excluded because the
court found that the government’s proposed peer group was
not comparable, the government presented the testimony of
Dr. Herdeman, an internist who was qualified as an expert in
the field of internal medicine and diagnosis. R. 249, Tr. at 384.
Chhibber  reserved  his  right  to  object  to  Dr.  Herdeman’s
expertise “as to the giving of tests,” but subsequently he did
not object to extensive testimony by Dr. Herdeman regarding
how often an internist encounters patients with the conditions
diagnosed by Chhibber and how often an internist typically
orders the tests performed by Chhibber. 
    Dr. Herdeman’s testimony provided an ample basis for the
jury to evaluate the statistical summaries. Dr. Herdeman is a
board certified internist who had been practicing medicine in
a variety of settings for twenty‐nine years at the time of the
trial. He had worked for approximately fourteen years at the
Swedish  American  Medical  Group  in  Rockford,  Illinois,
serving  a  population  that  included  both  middle  class  and
8                                                     No. 12‐2728

impoverished patients of all races and adult age groups. Prior
to that, he worked at a community health clinic where he was
both  an  internist  and  medical  director,  supervising  other
internists, family doctors and pediatricians. The community
health clinic served a patient population that was at or below
the  poverty  level,  again  spanning  all  racial  groups  and  age
ranges.  Prior  jobs  provided  him  with  similar  experience,
practicing internal medicine, and supervising other internists.
In addition, for approximately twenty years, he was a clinical
instructor  at  the  University  of  Illinois  medical  branch  in
Rockford,  Illinois.  Dr.  Herdeman’s  background  gave  him
extensive experience with patients similar to those treated by
Chhibber in the Clinic.
    Dr. Herdeman testified that echocardiograms, electrocar‐
diograms, carotid Doppler scans, transcranial Doppler scans,
pulmonary function tests, and nerve conduction studies are not
routine  screening  procedures  but  are  specialized  tests  per‐
formed by persons with special training. Dr. Herdeman stated
that a doctor would not order any of these specialized tests
without examining a patient because only certain conditions
would justify performing each test. Based on his training and
experience, he expected that an internist would order (1) one
or two echocardiograms per month; (2) approximately one or
two electrocardiograms per week, or approximately 2% to 5%
of his total patient population; (3) ten to fifteen carotid Doppler
scans per year; (4) ten to twelve pulmonary function tests per
year; and (5) five to eight nerve conduction studies per year.
Dr. Herdeman had never ordered a transcranial Doppler scan
because  none  of  his  patients  had  ever  needed  one.  In  his
experience  in  working  with  older  patient  populations  and
No. 12‐2728                                                               9

more  impoverished  patients,  he  testified  that  the  numbers
were very similar, with only marginal increases. Dr. Herdeman
also explained that echocardiograms, carotid Doppler scans,
transcranial  Doppler  scans,  pulmonary  function  tests,  and
nerve conduction studies were not typically performed in an
internist’s  office  because  most  internists  are  not  trained  to
perform the test, and the small number of tests needed would
not  justify  hiring  a  trained  technician.  In  his  experience,
patients needing these tests were referred to hospitals that had
the personnel and equipment necessary to perform the tests.
Dr. Herdeman also explained that he did not feel qualified as
an internist to interpret the images generated by an echocardio‐
gram,  carotid  Doppler  scans,  transcranial  Doppler  scans,
pulmonary  function  tests,  and  nerve  conduction  studies.2
Typically, cardiologists review the raw data from echocardio‐
grams,  radiologists  interpret  the  data  from  Doppler  scans,
pulmonologists  review  pulmonary  function  test  data,  and
neurologists review the results of nerve conduction studies.
For  each  type  of  test,  the  appropriate  specialist  generates  a
report for the patients’ internists. 
   The  government  also  questioned  Dr.  Herdeman  about
Chhibber’s patient progress notes for the patients where fraud
was  alleged.  Dr.  Herdeman  testified  that  the  notes  did  not
contain  the  information  that  he  would  expect  to  find  for
persons given the diagnoses that Chhibber assigned to these
patients. For example, for a patient with a heart murmur, Dr.
Herdeman expected to see answers to a number of questions


2
   The exception to this rule was electrocardiograms. Dr. Herdeman testified
that internists generally are trained to interpret electrocardiograms.
10                                                      No. 12‐2728

about the patient’s symptoms during various activities, and
details about the sound of the murmur when the patient was
in  a  variety  of  positions.  He  would  expect  to  see  questions
about  prior  events  and  diagnoses,  medical  history,  and  an
indication that the condition was discussed with the patient.
For a patient experiencing chest pain, he would expect to see
answers to numerous follow‐up questions to determine if the
chest pain was caused by a benign condition or a more serious
cardiac  issue.  Similarly  for  a  patient  with  carotid  bruit,  an
unusual  sound  in  the  carotid  arteries  indicating  a  possible
dangerous blockage, Dr. Herdeman would expect a number of
follow‐up questions to be answered in the patient’s chart. In
the case of one twenty‐eight year old patient where Chhibber
diagnosed  carotid  bruit,  Dr.  Herdeman  noted  that  this  was
extremely unusual and worrisome in a patient this age, that he
would ask certain questions and record the answers, and that
he would discuss this condition with the patient because of the
potentially  serious  health  consequences  of  the  conditions  it
might  indicate.  In  another  patient  that  Chhibber  noted  as
suffering from abdominal pain, Dr. Herdeman remarked that
he would expect to see (and did not see on the patient’s chart)
answers to a number of follow‐up questions to determine the
nature and seriousness of the pain. For at least four patients,
the charts indicated in the results of an echocardiogram the
absence  of  “intracranial  shunts.”  Given  that  the  tests  were
ultrasounds of the heart, a finding of no shunts in the cranium
(the head) of the patient was a nonsensical notation. Each of
the charts was missing critical information about the poten‐
tially serious symptoms that the patients purportedly experi‐
enced.
No. 12‐2728                                                         11

    Contrary to Chhibber’s claim, Dr. Herdeman provided an
adequate basis for comparison and did not function as a “peer
group of one.” He was an expert, who was testifying about his
experiences  both  as  an  internist  and  a  supervisor  of  other
internists for more than twenty‐nine years. Chhibber did not
object  to  any  of  Dr.  Herdeman’s  testimony  regarding  the
frequency with which an internist would order these tests. And
as should now be obvious, Chhibber ordered the tests for his
patients at considerably higher rates than internists generally
do,  and  he  did  so  without  evaluating  the  patients  for  need,
with staff that was poorly trained to administer the tests, and
without  the  expertise  to  properly  evaluate  the  results.  This
evidence was relevant to corroborate the claims of Chhibber’s
actual patients and the undercover officer‐patients that they
did  not  report  (or  display)  to  Chhibber  the  symptoms  he
recorded  on  their  charts  to  justify  the  tests  he  ordered.  The
evidence also demonstrated that the tests normally would not
have  been  ordered  without  thorough  examinations  of  the
patients,  and  that  the  errors  in  Chhibber’s  notes  were  not
incidental or typographical but were part of a pervasive fraud
scheme.  This  evidence  also  corroborated  the  testimony  of
Chhibber’s  former  employees  who  testified  that  Chhibber
tested patients in large numbers without first examining them
and without ever interpreting the results of the tests. In short,
the evidence was relevant to proving the government’s case
and was not presented in the vacuum that Chhibber suggests.
Instead,  the  charts  were  presented  in  the  context  of  Dr.
Herdeman’s expert testimony, as well as in the framework of
the  testimony  of  patients  (both  real  and  undercover)  and
former  employees  who  attested  to  their  experiences  with
12                                                      No. 12‐2728

Chhibber’s  practices.  There  was  no  abuse  of  discretion  in
admitting the challenged summary charts. 
                                   B.
    Chhibber  next  argues  that  the  government  should  have
been  required to  present  expert testimony to prove  that  the
tests he provided were not medically necessary and that his
diagnoses  were  incorrect.  He  asserts  that  the  question  of
whether expert testimony is required to sustain a conviction
for  the  provision  of  medically  unnecessary  care  under  18
U.S.C.  §§  1347  and  1035  is  one  of  first  impression.  We  will
overturn a verdict for insufficiency of the evidence only if, after
viewing the evidence in the light most favorable to the govern‐
ment, the record is devoid of evidence from which a rational
trier of fact could find guilt beyond a reasonable doubt. United
States v. McIntosh, 702 F.3d 381, 385 (7th Cir. 2012), cert. denied,
133 S. Ct. 1484 (2013); United States v. Vaughn, 585 F.3d 1024,
1028 (7th Cir. 2009), cert. denied, 130 S.Ct. 3385 (2010); United
States v. Olson, 450 F.3d 655, 664 (7th Cir. 2006). 
   Chhibber was convicted of four counts of false statements
under section 1035, and five counts of health care fraud under
section 1347. Section 1035 provides, in relevant part:
     Whoever,  in  any  matter  involving  a  health  care
     benefit  program,  knowingly  and  willfully…  (2)
     makes any materially false, fictitious, or fraudulent
     statements or representations, or makes or uses any
     materially false writing or document knowing the
     same  to  contain  any  materially  false,  fictitious,  or
     fraudulent  statement  or  entry,  in  connection  with
     the delivery of or payment for health care benefits,
No. 12‐2728                                                        13

     items, or services, shall be fined under this title or
     imprisoned not more than 5 years, or both.
18 U.S.C. § 1035(a)(2). Section 1347 provides, in relevant part:
     Whoever  knowingly  and  willfully  executes,  or
     attempts to execute, a scheme or artifice—
       (1) to defraud any health care benefit program; or
       (2)  to  obtain,  by  means  of  false  or  fraudulent
       pretenses, representations, or promises, any of the
       money or property owned by, or under the cus‐
       tody  or  control  of,  any  health  care  benefit  pro‐
       gram,
     in connection with the delivery of or payment for
     health care benefits, items, or services, shall be fined
     under  this  title  or  imprisoned  not  more  than  10
     years,  or  both.  If  the  violation  results  in  serious
     bodily injury (as defined in section 1365 of this title),
     such person shall be fined under this title or impris‐
     oned  not  more  than  20  years,  or  both;  and  if  the
     violation results in death, such person shall be fined
     under this title, or imprisoned for any term of years
     or for life, or both.
18 U.S.C. § 1347(a).
   Although neither statute refers expressly to the provision
of medically unnecessary treatment, the indictment charged
that  Chhibber  violated  these  statutes  by  ordering  medically
unnecessary tests for patients covered by health care benefit
programs and then recording false diagnosis codes in those
patients’ charts and on reimbursement claim forms in order to
14                                                                No. 12‐2728

justify giving the tests. The indictment further alleged that, as
part  of  this  scheme,  Chhibber  ordered  tests  without  first
examining patients, that he sought reimbursement for the tests
even when he failed to review the results, that he ordered tests
on patients he had examined but whose signs and symptoms
did not indicate that the tests were medically necessary, that he
documented  false  and  fictitious  signs  and  symptoms  in
patients’ medical charts to provide written support for the tests
ordered, that he and his staff (at his direction) added notes to
patients’  charts  weeks  or  months  after  tests  had  been  per‐
formed to make it appear as if he had reviewed the results of
the tests when he had not in fact done so, and that he caused
insurance claims to be filed for medically unnecessary tests.
The individual counts of the indictment charged Chhibber with
submitting claims to Blue Cross Blue Shield for tests performed
on seven different patients3 when those claims falsely indicated
that the patients suffered from particular medical symptoms
(in violation of section 1347), and with noting false diagnoses
in the medical charts of seven patients (in violation of section
1035).
    We  need  not  decide  as  a  matter  of  law  whether  expert
testimony is required on the issue of medical necessity because
the government did in fact provide expert testimony from Dr.
Herdeman regarding what conditions justified particular tests.
Dr. Herdeman testified that each test at issue was not a general


3
   Although there were seven different patients, there were eight counts for
each statute (for a total of sixteen counts) because Chhibber was charged
with  submitting  false  claims  and  falsifying  records  twice  for  one  of  the
seven patients.  
No. 12‐2728                                                     15

screening  tool  but  was  used  only  when  patients  exhibited
particular signs and symptoms that required further investiga‐
tion.  Absent  those  particular  signs  and  symptoms,  Dr.
Herdeman stated, the tests were not medically necessary. Dr.
Herdeman also testified that he would never order any of these
tests without first examining a patient to determine the need
for testing. See United States v. Hunt, 521 F.3d 636, 645 (6th Cir.
2008)  (evidence  adequate  to  prove  health  care  fraud  under
section 1347 where claims were submitted to insurer for tests
that were ordered without in‐person examination of patient,
and where government’s expert testified that an examination
of the patient would be required to determine medical neces‐
sity of the tests); United States v. Morgan, 505 F.3d 332, 341‐42
(5th Cir. 2007) (a reasonable jury could conclude that physician
violated  section  1347  when  she  signed  prescriptions  for
durable  medical  equipment  that  was  billed  to  Medicare
without ever examining the patients). Dr. Herdeman explained
what the medical records would look like in the presence of a
legitimate examination for the serious symptoms and condi‐
tions that Chhibber recorded on his patients’ charts, and he
testified that the test results would be reviewed by specialists
and discussed with the patients, none of which happened in
any  of  the  charged  counts.  The  government  also  provided
corporate representatives from Blue Cross and Medicare who
defined medical necessity and described how claims would be
paid. The corporate representatives verified that they would
not pay for claims founded on fictitious or fraudulent diagno‐
ses. 
   And  there  was  ample  evidence  from  the  patients  and
undercover officers that the patients did not report the symp‐
16                                                     No. 12‐2728

toms recorded by Chhibber or that he ordered tests without
examining the patients at all. For example, for the section 1347
counts,  Chhibber  submitted  claims  to  Blue  Cross  for  (1)  an
electrocardiogram and pulmonary function test for an under‐
cover  agent  which  Chhibber  justified  by  claiming  that  the
agent suffered shortness of breath, a symptom that the agent
neither reported nor displayed; (2) an echocardiogram and a
transcranial Doppler scan for another undercover agent which
Chhibber  justified  by  claiming  that  the  agent  had  heart
murmurs,  syncope  and  collapse,  when  the  agent  had  never
reported  syncope  and  collapse  and  when  Chhibber  never
mentioned the alleged heart murmur to the agent and never
noted any proper investigation in the chart; and (3) an electro‐
cardiogram, a pulmonary function test, an echocardiogram and
a  carotid  Doppler  for  a  twenty‐eight  year‐old  patient  who
came to Chhibber’s office to obtain a nursing school registra‐
tion physical, tests Chhibber justified by claiming the woman
had complained of chest pain, shortness of breath and dizzi‐
ness,  symptoms  she  never  reported.  In  addition,  Chhibber
diagnosed  this  patient  with  a  heart  murmur  and  a  carotid
bruit,  both  very  serious  conditions  (especially  for  a  twenty‐
eight year‐old patient) and yet never mentioned these diagno‐
ses to the patient and never told her the results of any of these
tests. In combination with Dr. Herdeman’s testimony and that
of the corporate representatives, this evidence was more than
adequate to support the conviction on the section 1347 counts.
   As for the section 1035 claims, Chhibber documented these
made‐up  medical  symptoms  and  diagnoses  in  his  patients’
charts in order to backstop his claims for benefits from Blue
Cross Blue Shield. United States v. Natale, 719 F.3d 719, 742 (7th
No. 12‐2728                                                         17

Cir. 2013), petition for cert. filed, – U.S.L.W. – (Dec. 20, 2013) (No.
13‐744) (setting forth the elements that must be proved for a
conviction for false statements relating to health care matters
under  section  1035(a)(2)).  For  the  agents  mentioned  above,
Chhibber recorded shortness of breath when the agent was not
suffering  from  and  had  not  reported  shortness  of  breath.
Chhibber  recorded  syncope  (fainting)  and  collapse  for  a
different  agent  who  was  not  suffering  from  and  had  not
reported  these  symptoms.  For  the  twenty‐eight  year‐old
woman,  he  recorded  chest  pain,  dizziness  and  shortness  of
breath in her chart when she neither reported nor exhibited
these conditions. The evidence was similar on the other counts
of  conviction.  Deciding  whether  to  credit  simple  factual
testimony from these witnesses, testimony that conflicted with
Chhibber’s written records, required no expert testimony and
was well within the province of the jury. On appeal, we do not
reweigh the evidence or assess witness credibility. United States
v. Wasson, 679 F.3d 938, 949 (7th Cir. 2012), cert. denied, 133 S.
Ct. 1582 (2013). See also United States v. Carraway, 612 F.3d 642,
645 (7th Cir. 2010), cert. denied, 131 S. Ct. 1025 (2011) (credibility
determinations are  best handled by  the trier of  fact, not the
appellate  court).  This  evidence  was  more  than  sufficient  to
sustain the convictions on the section 1035 counts. 
                                   III.
    Given  that  there  were  no  errors  in  the  district  court’s
rulings, we need not consider Chhibber’s claim of cumulative
error. We have reviewed his other claims and find no merit in
them. In sum, the court did not err in admitting charts that
accurately summarized voluminous records, records that were
relevant to the government’s case. We need not decide whether
18                                                   No. 12‐2728

expert  testimony  was  necessary  to  prove  the  question  of
medical  necessity  because  the  government  did  provide  an
expert who explained the symptoms, diagnoses, and investiga‐
tions that would justify the tests that Chhibber ordered. In light
of the wealth of evidence that Chhibber sought reimbursement
for tests he ordered in the absence of any justification and the
evidence that he fabricated patient charts to justify his actions,
the judgment of the district court is 
                                                    AFFIRMED.